Citation Nr: 1720398	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-12 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran had active service from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 Decision Review Officer (DRO) Decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO) which had granted service connection for PTSD, and assigned a 30 percent initial evaluation, effective December 28, 2009.  The Veteran disagreed with the assigned initial rating.  

By rating decision dated in March 2011, the RO assigned a 50 percent evaluation for PTSD, effective December 28, 2009.  Thereafter by rating action in September 2016, the RO increased the Veteran's rating for PTSD to 70 percent, effective December 28, 2009.  Because the increased rating does not represent a grant of the maximum benefits allowable, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In January 2012, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

In March 2014 and April 2015, the Board remanded the appeal for additional development, to include issuance of a statement of the case pertaining to claims for increased ratings for peripheral neuropathy of the left upper extremity and diabetes mellitus, as well as the claim for entitlement to service connection for hypertension. See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  In September 2016, the RO issued a statement of the case concerning those claims.  Although   a December 2016 Form 646 discussed the PTSD claim, it also listed the claims for increased ratings for peripheral neuropathy of the left upper extremity and diabetes mellitus, as well as the claim for entitlement to service connection for hypertension.  However, it does not appear that the Veteran perfected an appeal with respect to these issues by filing a VA Form 9, or a statement in lieu thereof, within 60 days of the September 2016 or within one year of the June 2011 rating decision.  As such, the claims for increased ratings for peripheral neuropathy of the left upper extremity and diabetes mellitus and the claim for service connection for hypertension are not before the Board on appeal.


FINDINGS OF FACT

Throughout the period on appeal, the Veteran's acquired PTSD has not been shown to be productive of a disability picture that more nearly approximates total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating higher than 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, notice was provided by correspondence in January 2010.  The claim was last readjudicated in September 2016.

The claim for a higher rating for PTSD arises from the initial award of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records and post-service treatment records and VA examination and opinion reports.  Pursuant to the Board's remand instructions, the AOJ attempted to obtain records from the Veteran's former employer concerning his disability retirement benefits, as identified by the Veteran, but he declined to provide necessary authority for the VA to obtain these records, despite the fact that he was sent forms to fill out for this to happen.  The Veteran was informed at that time that he bears the onus of responding with adequate information so that the VA may obtain evidence in order to support his claim.  See Wood v Derwinski, 1 Vet App 190, 193 (1991) (the duty to assist is a two-way street).  The Board notes that the Veteran was sent VA Form 21-4192 (Request for Employment Information) in February and May 2016.  No other relevant records have been identified and are outstanding.  The Board also notes that actions requested in the prior remands have been undertaken.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.


Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is rated under Diagnostic Codes 9411 which utilizes General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Under that Formula, a 50 percent rating is assigned when there is occupational and social impairment   with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, Diagnostic Code 9411 (2016).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due  to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130  [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Effective August 4, 2014, VA also amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  However, according to DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  As the Veteran's increased rating claim was originally certified to the Board before August 4, 2014, the DSM-IV is applicable to this case. 

A VA mental health triage intake consultation was conducted in June 2010.  The Veteran reported that he was sleeping three hours a night with nightmares of Vietnam.  He reported flashbacks and recurrent thoughts of the Vietnam War.  He reported increased anger and irritability.  The Veteran stated that he self-isolated.  He avoided crowds.  He denied audio and visual hallucinations.  He had increased anxiety.  He denied having panic attacks.  He had increased startle response to loud, unexpected noises.  The Veteran was hypervigilant.  He had to sit with his back to a wall and was always on alert.  He was always on guard.  The Veteran stated that he gets up and check his locks and doors two times during the night.  He reported being depressed a little.  His energy level was good.  The Veteran had lost interest in previously enjoyable activities but he did not feel hopeless.  He denied suicidal or homicidal ideation.  There were no previous suicide attempts.  His concentration was fair.  His recent memory was fair and his remote memory was good.  The Veteran was married and had three grown sons.  His appearance was described as neat and clean.  He had good eye contact.  His kinetics were normal.  The Veteran's mood/affect was appropriate.  He alert and oriented times three.  His memory for recent events was fair and for remote events was good.  The Veteran did not have any suicidal/homicidal ideation. 

In a July 2010 mental health note, it was noted that the Veteran had joined a PTSD group counseling session.  He endorsed visual hallucinations, depression, and sleep disturbances.  The Veteran was reported to be neat, clean, and dressed appropriately.  No cognitive impairment was noted.  The Veteran was oriented times three.  There were no noticeable concentration, language or communication difficulty.  Both short and long term memory were intact.  His social behavior was noted to be within society norms. 

On VA examination in January 2010, the Veteran reported that he had difficulty maintaining sleep.  He stated that he has nightmares approximately two times per month about being in Vietnam.  He denied having flashbacks.  He reported that he does have intrusive thoughts two to three times a month.  The Veteran did not like to be around people because he felt "closed in."  He felt unsafe and anxious.  He stated that he did not have any friends.  He denied difficulties with anger control or with dysphoria. The Veteran reported having a startle reaction to both noise and touch.  He frequently checked his house.  He had been married for 41 years and described his relationship with his wife as "excellent."  He was a retired mail carrier.  The Veteran indicated that he cared for his activities of daily living and did them routinely and independently. 

Mental status examination revealed that the Veteran was alert and oriented to personal information and place.  His temporal orientation was normal.  He provided an accurate history.  His insight was adequate.  The Veteran affect was normal.  His response latencies were normal.  Immediate, recent and remote history was all within normal limits.  He was logical and goal oriented.  He reported symptoms of depression.  The Veteran denied suicidal action or plan.  He denied homicidal action or plan.  There was no evidence of disorder in thought process or content.  He made good eye contact.  There was no pressured speech, grandiosity, irritability or restlessness noted.  The impression was PTSD, chronic, mild.  A GAF score of 60 was assigned.  The examiner noted that at the present time, the Veteran was experiencing a mild to moderate degree of impairment in social functioning with no significant impairment in occupational functioning. 

In a January 2011 VA mental health management note, the Veteran reported going to PTSD group meetings and that it "helps a bit."  He noted that most of the patients in the group are not combat Veterans and that they didn't experience bad things like he did.  He reported isolating from his family more.  Mental status examination revealed that he was well-groomed.  He did not have any abnormal behavior/psychomotor activity.  The Veteran's speech had a normal rate and tone.  His was cooperative toward the examiner.  His mood was euthymic.  His affect was normal.  He did not have any hallucinations.  The Veteran's thought process was linear.  His thought content was appropriate.  The Veteran reported suicidal thoughts in that he sometimes had thoughts that it would be better if he just died.  He denied having any current suicidal thoughts or plans.  The Veteran denied any homicidal ideation.  He was oriented to person, place and time.  His short and long term memory was intact.  The Veteran's concentration was good.  His impulse control was good.  His insight was good.  The Veteran's ability for abstract thinking was intact. 

On VA examination in March 2011, the Veteran reported that he difficulty maintaining sleep and that he was getting about four hours of sleep a night.  He stated that he had nightmares anywhere from a few times a week to nightly depending on the amount of stress he experienced during the day.  He had flashbacks where he sees shadows in his side vision.  The Veteran indicated that he was always on guard and that he tends to sounds in the house that anyone else would ignore.  He reported intrusive daily thoughts.  He did not have any friends.  The Veteran reported difficulty with anger control.  He stated that he felt tense but denied frank anxiety.  He admitted to feeling startled when he heard noises.  The Veteran stated that he was hypervigilant and that he follows a noise for an extended period of time.  He continued to live with his wife but reported conflict because of his social withdrawal and irritability.  The Veteran was capable of performing activities of daily living and did them routinely and independently. 

Mental status examination revealed that the Veteran was alert and oriented to personal information and place.  Temporal orientation was normal.  Insight was adequate.  Affect was blunted.  Response latencies were normal.  The Veteran demonstrated adequate attention and was not distractible.  His speech was fluent, grammatical and free of paraphasias.  Immediate, recent and remote memories were all within normal limits.  He was logical and goal directed.  The Veteran did not report symptoms of depression.  There was no suicidal or homicidal ideation or plan.  There was no evidence of disorder in thought process or content.  He made good eye contact.  There was no pressured speech, grandiosity, irritability or restlessness noted.  The impression was PTSD, chronic, moderate.  A GAF score of 55 was assigned.  The examiner noted that the Veteran was experiencing a mild to moderate degree of impairment in social functioning and a mild to moderate degree amount in occupational functioning. 

On VA examination in May 2014, it was indicated that the Veteran continued to be married to his wife of over 40 years.  The Veteran reported seeking treatment for PTSD through the VA.  He reported difficulty with sleep, intrusive thoughts, avoidance behavior, exaggerated startle response, hypervigilance, distaste for crowds and feelings of anxiety of being detached from others.  He had anger problems and road rage. The Veteran stated that his last physical altercation was a few months earlier at a family gathering.  He reported having no close friends outside of family.  He enjoyed hobbies such as fishing and working on old cars.  The Veteran reported limitations due to other chronic medical conditions.  The examiner determined that the following symptoms applied to the Veteran: depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and impaired impulse control, such as unprovoked irritability with periods of violence.  The Veteran was alert and oriented.  He was cooperative with the examination.  His mood was mildly depressed and his affect was mildly constricted.  His speech was fluent.  His mental status was within normal limits.  The examiner determined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner also concluded that the Veteran presented with increased severity of PTSD since his last VA examination.

VA mental health records dated from June to September 2014 document ongoing PTSD treatment.  In June 2014 the Veteran spoke about a recent trip north to visit friends and discussed various cities they visited and numerous activities performed.  He reportedly enjoyed sightseeing, time spent with old friends, being on the ocean and eating seafood.  In July 2014 the Veteran reported feeling good despite being sore from helping a friend remove trees from his property.  Overall, the records show that the Veteran was oriented times four.  His mood and affected appeared within normal limits for topics discussed.  He reported no suicidal or homicidal ideation, hallucinations or self-mutilating behaviors.  The Veteran displayed good eye contact.  He had no difficulty verbalizing.  His thought process appeared linear and his insight and judgment were good.  The Veteran was appropriately dressed for each session.  

On VA examination in October 2014, the Veteran complained of nightmares, intrusive thoughts, avoidance of stimuli, exaggerated startle response, irritability, problems with concentration, hypervigilance, avoidance of crowds, anxiety, feelings of detachment from others, difficulty relating to others, irritability, anger problems, depressed mood, weekly panic attacks, chronic sleep impairment and memory problems.  Treatment for PTSD consisted of medication, with mixed results, and weekly individual and group therapy meeting.  The Veteran reported being retired since 2006 after 40 years of employment with the USPS.  He resided with his spouse of 46 years and described the relationship as fine, but somewhat strained. Although he enjoyed freshwater fishing, he was unable to engage in this activity due to his geographical location.  The Veteran enjoyed working on cars but felt he was no longer able to do so due to physical ailments.  The examiner found that there was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

VA mental health records dated from 2016 through 2016 showed continued treatment for PTSD with therapy and medications.  Reportedly, he was responding well to medication.  He considered returning to work due to financial reasons.  He was consistently described as neatly dressed and groomed.  He was cooperative.  He was alert and fully oriented on all spheres.  The Veteran denied obsessions, psychosis, preoccupation with violence, suicidal or homicidal ideation, as well as delusions or hallucinations.  His mood was anxious and affect congruent.  Psychomotor activity, speech, though content were normal.  Thought processes were described as appropriate, and thought content was logical.  He was able to reason abstractly.  Associations, memory and concentration were intact.  Insight and judgment were generally described as good.
On VA examination in June 2016, the Veteran complained of depression, crying spells, suicidal thoughts, decreased energy, decreased motivation, sleep disturbance, irritability, anger outbursts, poor judgment, irritability, impulsivity, difficulty getting close to others, intrusive thoughts, nightmares, avoidance of stimuli, hypervigilance, exaggerated startle response and problems with concentration.  He endorsed reckless and self-destructive behavior.  The Veteran described having angry outbursts at his spouse, as well as two recent episodes of violence that involved police intervention, although he was not arrested; one with another customer at a store, and the other during a family gathering.  He also reported road rage.  Treatment for PTSD consisted of medications, which he reported was somewhat ineffective.  The Veteran related a history of passive suicidal ideation, but denied any plan.  He denied homicidal ideation.  

The Veteran continued to reside with his spouse of 46 years.  He denied having any friends and stated that he remained isolated most of the time.  The Veteran reported difficulty getting close to his children.  He was involved in church activities and attended service on a regular basis.  Reportedly, he retired from the USPS after 40 years in 2007 because his psychiatric symptoms increased in severity and he was having difficulty concentrating and staying focused.  Additionally, he exhibited marked irritability that resulted in frequent confrontations.  

The examiner noted flattened affect, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, memory problems, suspiciousness, anxiety, disturbances of mood and motivation.  The Veteran was described as alert and cooperative.  Mood was depressed and affect blunted.  Thought were organized.  No suicidal thoughts were observed.  There was no evidence of psychosis.  Insight and judgment were adequate.  The examiner determined that the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.  

Based on the evidence of record, the Board finds that the criteria for a 100 rating are not met, as the evidence does not reflect total social and occupational impairment.  Total social impairment is not demonstrated as the Veteran reported having maintained a relationship with his spouse and children, and although he denied having any friends, he also reported traveling with a group of friends, having a friend who regularly visited him, and he was involved in church activities.  Occupationally, the Veteran retired in 2006/07.  While recently he attributed his retirement to his PTSD, VA examiners described the severity of the Veteran's psychiatric symptoms as mild to moderate, and productive of no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.  The weight of the evidence fails to show total occupational impairment.

The evidence does not reflect gross impairment in communication or thought processes.  The medical evidence shows that other than on one occasion, he denied delusions and hallucinations.  Similarly, although the Veteran endorsed suicidal ideation twice in a seven year period, and he recently reported anger outbursts, the record as a whole does not support a finding that the Veteran is a persistent danger to himself or others.  He consistently denied homicidal ideation plan or intent.  The Veteran was described as neatly dressed and groomed.  He was alert and oriented.  His behavior within normal limits.  Psychomotor activity was within normal limits.  Speech was generally within normal limits and communication was good.  Thought process and content were mostly unremarkable.  

In sum, although the Veteran had one isolated report visual hallucinations in 2010, and isolated reports of suicidal ideation on two occasions, and described two incidents of anger outbursts in recent years, the preponderance of the probative evidence is against a finding that the Veteran's psychiatric symptomatology has more nearly approximated total occupational and social impairment for any period of time during the course of the claim such that a schedular 100 percent rating is warranted.  

The Board has considered the Veteran's contentions regarding the severity of his psychiatric disorder; however, the objective clinical findings outweigh the Veteran's subjective assertions as to whether he has total social and occupational impairment due to his psychiatric disorder.  The Veteran's GAF scores of 60 and 55 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Consistent with these findings, the VA examiners have characterized the Veteran's psychiatric disability as productive of no more than moderate occupational and social impairment.  As such, the 70 percent rating adequately compensates the Veteran  for his symptomatology.

In absence of evidence of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place, or similar symptomatology of such frequency, duration, or severity, the Board finds that the criteria for a 100 percent rating have not been demonstrated.  There is no evidence of memory loss for names of close relatives, or his own name.  The Veteran has not been found to be disoriented.  The evidence does not show persistent delusions or hallucinations.  The evidence does not show gross inappropriate behavior or gross impairment in communication.  His thought processes have not demonstrated gross impairment.  Therefore, the Board finds   that the evidence does not more nearly approximate the criteria for a rating of 100 percent and a rating greater than 70 percent is denied.  Accordingly, a rating in excess of 70 percent disability rating is denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

As demonstrated by the evidence of record, the Veteran's PTSD is manifested by depression, anxiety, avoidance of crowds, nightmares, sleep disturbance, intrusive memories, hypervigilance, anger outbursts and social isolation.  When comparing these symptoms with the symptoms contemplated in the Rating Schedule, the schedular evaluation regarding the Veteran's PTSD is not inadequate.  The rating criteria reasonably describe the Veteran's PTSD disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Throughout the appeal, the Veteran's service-connected psychiatric disorder has manifested with symptoms that are contemplated in the applicable rating criteria.  See 38 C.F.R. § 4.130.  For all mental disorders, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant a particular evaluation; they are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  In other words, the schedular criteria for mental disorders contemplate a wide variety of psychiatric manifestations, and the Board has considered all psychiatric symptomatology reflected in the evidence when considering this appeal.  Moreover, the schedular criteria specifically allow for occupational impairment (even total occupational impairment) and therefore do not warrant the conclusion that employment impairment renders the Veteran's disability picture exceptional or unusual.  Here over a seven year period there is no evidence of inpatient treatment, thus frequent periods of hospitalization over the course of the appeal have not been shown.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's service-connected disability.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board is cognizant that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran is already in receipt of a TDIU for his service-connected disabilities, to include his PTSD, and the Board need not address this issue.


ORDER

An initial rating higher than 70 percent for posttraumatic stress disorder is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


